Case 8:20-cv-01945-CEH-SPF Document 34 Filed 04/19/21 Page 1 of 4 PageID 311




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

MICHAEL TRAN,

      Plaintiff,

v.                                                 Case No: 8:20-cv-1945-CEH-SPF

NOMAD GROUP LLC, CRISTINA
CHANQUIN and SERGIO
CHANQUIN,

      Defendants.
___________________________________/

                                    ORDER

      This matter comes before the Court on the Defendants’ Motion for Summary

Judgment (Doc. 27), filed on March 26, 2021. In the motion, Defendants state that

they are entitled to summary judgment on Plaintiff’s claims because Defendants have

already satisfied the overtime amount demanded and Plaintiff cannot establish that

Defendants engaged in any unlawful retaliation. Plaintiff opposes the motion arguing

it is premature (Doc. 32). Also pending is Plaintiff’s Motion for Leave to File his

Amended Complaint (Doc. 30) and Plaintiff’s “Opposed Fed. R. Civ. P. 56(d) Motion

for Deferment of Response to, and Ruling upon, Defendants’ Motion for Summary

Judgment” (Doc. 31). The Court, having considered the motions and being fully

advised in the premises, will grant Plaintiff leave to amend his complaint, deny

Defendants’ Motion for Summary Judgment as moot, and deny Plaintiff’s motion to

defer ruling on the pending summary judgment motion as moot.
Case 8:20-cv-01945-CEH-SPF Document 34 Filed 04/19/21 Page 2 of 4 PageID 312




                                    DISCUSSION

      Plaintiff, Michael Tran, initiated this action by the filing of a two-count

complaint seeking damages against Defendants, his former employers, for breach of

the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. (“FLSA”), for recovery of

unpaid overtime compensation (Count I) and unlawful retaliation for engaging in

statutorily protected activity under the FLSA. Doc. 1. On March 19, 2021, the Court

entered a Case Management Scheduling Order (“CMSO”) (Doc. 24). The CMSO set

a discovery deadline of October 8, 2021 and a dispositive motion deadline of

November 5, 2021. The deadline to amend pleadings is May 14, 2021. One week after

entry of the CMSO, Defendants filed their motion for summary judgment (Doc. 27).

On April 7, 2021, Plaintiff filed a motion seeking leave to amend, which is opposed.

Doc. 30.

      Rule 15(a) of the Federal Rules of Civil Procedure provides that leave to amend

a pleading “shall be freely given when justice so requires.” And “[i]n the absence of

any apparent or declared reason—such as undue delay, bad faith or dilatory motive

on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, futility of amendment, etc.—the leave sought should, as the rules

require, be ‘freely given.’” Foman v. Davis, 371 U.S. 178, 182 (1962). This is Plaintiff’s

first request to amend. The case is in the early stages of discovery. The deadline for




                                            2
Case 8:20-cv-01945-CEH-SPF Document 34 Filed 04/19/21 Page 3 of 4 PageID 313




amending pleadings has not expired. Rule 15 dictates that leave to amend should be

freely given. Accordingly, Plaintiff’s Motion to Amend is due to be granted. 1

       As Defendants’ dispositive motion (Doc. 27) is predicated on the original

complaint, the motion is due to be denied as the amended complaint, once filed, will

be the operative complaint. Notwithstanding, a dispositive motion at this juncture in

the proceedings is premature. See Snook v. Trust Co. of Ga. Bank, 859 F.2d 865, 870 (11th

Cir. 1988) (district court should not grant summary judgment until the non-movant

“has had an adequate opportunity for discovery”); see also McCallum v. City of Athens,

976 F.2d 649, 650 n.1 (11th Cir. 1992) (noting that a party may move for summary

judgment only after exchanging “appropriate” discovery). Since the CMSO was

entered only a month ago, the Plaintiff has not been afforded the opportunity to fully

engage in discovery as permitted by the Federal and Local Rules. Indeed, “[t]he whole

purpose of discovery in a case in which a motion for summary judgment is filed is to

give the opposing party an opportunity to discover as many facts as are available and

he considers essential to enable him to determine whether he can honestly file

opposing affidavits.” Blumel v. Mylander, 919 F. Supp. 423, 428 (M.D. Fla. 1996)

(quoting Parrish v. Bd. of Comm’r of the Ala. State Bar, 533 F.2d 942, 948 (5th Cir. 1976)).

       Accordingly, it is hereby



1
 Defendants have not yet filed their response to the Plaintiff’s motion for leave to amend, but
Plaintiff’s motion indicates Defendants oppose the motion. Given that this is Plaintiff’s first
requested amendment, the case is in the early stages of discovery, and Rule 15’s liberal
amendment policy, the Court does not need a response from Defendants in order to rule on
the motion to amend.
                                              3
Case 8:20-cv-01945-CEH-SPF Document 34 Filed 04/19/21 Page 4 of 4 PageID 314




      ORDERED:

      1.    Plaintiff’s Motion for Leave to File his Amended Complaint (Doc. 30) is

GRANTED.

      2.    Plaintiff shall file his Amended Complaint as a separate docket entry

within SEVEN (7) DAYS of the date of this Order.

      3.    Defendants’ Motion for Summary Judgment (Doc. 27) is DENIED as

moot. Additionally, it was filed prematurely.

      4.    Plaintiff’s Opposed Fed. R. Civ. P. 56(d) Motion for Deferment of

Response to, and Ruling upon, Defendants’ Motion for Summary Judgment (Doc. 31)

is DENIED as moot.

      DONE AND ORDERED in Tampa, Florida on April 19, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                         4
